DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s Response to Official Action
The response filed on January 19, 2022 has been entered and made of record. Claims 1, 4-14, 16-20, and 33-35 are pending. Claims 2-3, 15, and 21-32 are canceled.

Response to Arguments
Claim Rejections under 35 U.S.C. § 103 
	Applicant’s arguments with regard to Claims 1 and 4-9, filed 01/19/2022, have been fully considered but are moot in view of the new ground(s) of rejection necessitated by the amendment initiated by the applicant.
Applicant’s arguments, with respect to using Muller as prior art, filed on 01/19/2022, are persuasive. This Office Action is Non-Final.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4-9, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (U.S. Pub. No. 2010/0321489 A1) (hereinafter “Chen”) in view of Mizuno et al. (U.S. Pub. No. 2020/0369274 A1) (hereinafter “Mizuno”) in further view of Gurvich et al. (U.S. Pub. No. 2019/0303725 A1) (hereinafter “Gurvich”) in further view of Fritsch et al. (U.S. Pub. No. 2010/0183192 A1) (hereinafter “Fritsch”) and in further view of Sumitomo (English Translation WO2010113240A1 as attached) (hereinafter “Sumitomo”) in further view of "NES Game: F-1 Race (1984 Nintendo)" YouTube video posted on Jul 6, 2016. Frame taken at 17:10/27:23. <URL:https://www.youtube.com/watch?v=RvfQU3Ewtso> (hereinafter “F-1 Race Game”).

Regarding Claim 1, Chen discloses an image processing method for controlling a vehicle on a road [see para. 0005], the image processing method comprising: 
detecting an object within a driving image, captured by a capturing device mounted on the vehicle [see fig. 3 and paras. 0033-35 describing image 300 and road sign 312; and see fig. 1 and paras. 0018-19 and 0029 describing the supporting device 116, which may be a camera, is attached to the vehicle]; 
obtaining an altitude difference between the vehicle and the object [see fig. 4 and see para. 0036 describing the processing device 124 determines or calculates the position data or real-world coordinates of where the road sign 312 is located from the single image 300 and vertical position data may also be calculated or extrapolated (the user may select or input a height or endpoint to calculate altitude, such as vehicle height difference, etc.]; 
determining world domain coordinates of the object by processing of image domain coordinates of the object in the driving image and the altitude difference [see paras. 0038-61 describing determining real geographic position data from the image and adding a predetermined vertical to the ground point if necessary]; and 
Chen does not explicitly disclose the altitude difference comprising pitch information of the vehicle and vanishing line information in the driving image; determining world domain coordinates of the object by a neural network processing of image domain coordinates and controlling the vehicle on the road with respect to the object based on the world domain coordinates of the object; and wherein the image processing method further comprises performing scaling normalization on the image domain coordinates of the object in the driving image based on the vanishing line information in the driving image in which a first scaling ratio of a first region close to a vanishing point in the driving image indicated by the vanishing line information is different from a second scaling ratio of a second region farther away from the vanishing point.
Mizuno in a same or similar endeavor teaches the altitude difference comprising pitch information of the vehicle and vanishing line information in the driving image [see para. 0190 where the height is interpreted as the altitude];
It would have been obvious to the person of ordinary skill in the art before the effective filing date to modify Chen to add the teachings of Mizuno as above in order to keep an inter-vehicle distance within a predetermined range, the inter-vehicle distance being a distance between a vehicle and at least one preceding object in front of the vehicle [see Mizuno para. 0026].
Gurvich in a same or similar endeavor teaches determining world domain coordinates of the object by a neural network processing of image domain coordinates [see paras. 0078-81 and 0097-0100 describing creating a correspondence map using the image information].
It would have been obvious to the person of ordinary skill in the art before the effective filing date to modify Chen to add the teachings of Gurvich as above in order to facilitate the use of neural networks for use in location recognition systems [see Gurvich para. 0001].
Fritsch in a same or similar endeavor teaches controlling the vehicle on the road with respect to the object based on the world domain coordinates of the object [see paras. 0002-04, 0063, and 0073-77].
It would have been obvious to the person of ordinary skill in the art before the effective filing date to modify Chen to add the teachings of Fritsch as above in order for detecting dynamic (i.e., moving) objects using sensor signals with 3D information and can be deployed e.g. in driver assistance systems [see Fritsch para. 0001].
Sumitomo in a same or similar endeavor teaches wherein the image processing method further comprises performing scaling normalization on the image domain coordinates of the object in the driving image based on the vanishing line information in the driving image [see p. 10 ll. 6-17 and p. 12 ll. 23-33 describing calculating motion vectors based on vanishing points and see p. 19 ll. 37-38 and p. 15 ll. 5-9 and p. 18 ll. 33-36 describing performing normalization and scaling of the coordinates].
It would have been obvious to the person of ordinary skill in the art before the effective filing date to modify Chen to add the teachings of Sumitomo as above in order to provide a three-dimensional information calculation apparatus capable of calculating three-dimensional coordinates of a moving body corresponding image portion in a time series image with an arbitrary image as a reference [see Sumitomo para. 0001].
F-1 Race Game in a same or similar endeavor teaches in which a first scaling ratio of a first region close to a vanishing point in the driving image indicated by the vanishing line information is different from a second scaling ratio of a second region farther away from the vanishing point [see Examiner Figure 1 below, taken from frame 17:10/27:23 of the YouTube video, which shows a region labeled “1” that is close to the vanishing point that has a different scaling ratio than the region labeled “2” which is farther away from the vanishing point. The scaling ratios are different because the vehicles labeled “v1” and “v2” are shown at different sizes based on the distance to the vanishing point and the poles labeled “p1” and “p2” are also shown at different sizes based on the distance to the vanishing point.]

Examiner Figure 1:

    PNG
    media_image1.png
    890
    1014
    media_image1.png
    Greyscale


It would have been obvious to the person of ordinary skill in the art before the effective filing date to modify Chen to add the teachings of F-1 Race Game as above in order to provide a sprite scaling technique, or allowing for objects to smoothly grow or shrink on the fly, for displaying 3D objects [see Examiner Figure 1].

Regarding Claim 4, the combination of Chen, Mizuno, Gurvich, Fritsch, Sumitomo, and F-1 Race Game discloses all of the limitations of claim 1, and are analyzed as previously discussed with that claim.
Chen does not explicitly disclose further comprising: tracking the image domain coordinates of the object over lapse of time; and filtering the image domain coordinates of the object and converting a type of the image domain coordinates of the object into a floating point.
Fritsch in a same or similar endeavor further discloses further comprising: 
tracking the image domain coordinates of the object over lapse of time [see paras. 0081-82 and 0092-93]; and 
filtering the image domain coordinates of the object and converting a type of the image domain coordinates of the object into a floating point [see paras. 0012 and 0019 using a Kalman filter for the coordinate information].
See the motivation statement as written for the rejection of Claim 1 above.

Regarding Claim 5, the combination of Chen, Mizuno, Gurvich, Fritsch, Sumitomo, and F-1 Race Game discloses all of the limitations of claim 1, and are analyzed as previously discussed with that claim.
Chen further discloses wherein the object is either a dynamic object with mobility or a still object without mobility [see stop sign 312 in fig. 3].
Chen does not explicitly disclose wherein a neural network that performs the neural network processing comprises: a first neural network for estimating world domain coordinates of the dynamic object; and a second neural network for estimating world domain coordinates of the still object.
Gurvich in a same or similar endeavor further discloses wherein a neural network the performs the neural network processing comprises: a first neural network for estimating world domain coordinates of the dynamic object [see paras. 0097-0100 describing objects that change over time]; and a second neural network for estimating world domain coordinates of the still object [see 0097-0100 describing object that don’t change or change little over time or due to seasonal variations].
See the motivation statement as written for the rejection of Claim 1 above.

Regarding Claim 6, the combination of Chen, Mizuno, Gurvich, Fritsch, Sumitomo, and F-1 Race Game discloses all of the limitations of claim 1, and are analyzed as previously discussed with that claim.
Chen further discloses wherein the image processing method further comprises: 
generating a live map corresponding to the object by using a result of converting image domain coordinates of the object into world domain coordinates [see paras. 0050-74 describing using the coordinates]; and
generating a driving parameter of the vehicle for controlling the vehicle on the road with respect to the object by using the live map [see paras. 0038-39 describing intrinsic and extrinsic parameters used for navigation related activities].
Chen does not explicitly disclose wherein the object is a dynamic object with mobility; and controlling the vehicle.
Gurvich in a same or similar endeavor teaches wherein the object is a dynamic object with mobility [see paras. 0097-99 describing changing objects over time including individuals, vehicles, trees, etc.].
See the motivation statement as written for the rejection of Claim 1 above.
Fritsch in a same or similar endeavor teaches controlling the vehicle [see paras. 0002-04, 0063, and 0073-77].
See the motivation statement as written for the rejection of Claim 1 above.

Regarding Claim 7, the combination of Chen, Mizuno, Gurvich, Fritsch, Sumitomo, and F-1 Race Game discloses all of the limitations of claim 1, and are analyzed as previously discussed with that claim.
Chen further discloses wherein the object is a still object without mobility [see stop sign 312 in fig. 3], and wherein the image processing method further comprises: 
generating a landmark map corresponding to the still object by using a result of converting image domain coordinates of the still object into world domain coordinates [see paras. 0050-74 describing using the coordinates]; and 
determining at least one of a position and a route of the vehicle for controlling the vehicle on the road with respect to the still object by using the landmark map [see paras. 0003-04 describing the navigation system may provide realistic placement of visual models of points-of-interest, signs, and other road features based on substantially accurate real-world geographic position data of those geographic features and may provide better route guidance and route calculation, based on substantially accurate real-world geographic position data, of geographic objects and see para. 0063 using for map guidance].
Chen does not explicitly disclose controlling the vehicle.
Fritsch in a same or similar endeavor teaches controlling the vehicle [see paras. 0002-04, 0063, and 0073-77].
See the motivation statement as written for the rejection of Claim 1 above.

Regarding Claim 8, the combination of Chen, Mizuno, Gurvich, Fritsch, Sumitomo, and F-1 Race Game discloses all of the limitations of claim 1, and are analyzed as previously discussed with that claim.
Chen further discloses further comprising outputting the world domain coordinates of the object [see paras. 0035-36].

Regarding Claim 9, the combination of Chen, Mizuno, Gurvich, Fritsch, Sumitomo, and F-1 Race Game discloses all of the limitations of claim 1, and are analyzed as previously discussed with that claim.
Chen further discloses further comprising obtaining the driving image captured by a camera mounted in the vehicle [see figs. 2-3 and paras. 0033-36].

Regarding Claim 33, the combination of Chen, Mizuno, Gurvich, Fritsch, Sumitomo, and F-1 Race Game discloses all of the limitations of claim 1, and are analyzed as previously discussed with that claim.
Chen does not explicitly disclose wherein the scaling nominalization is performed in which the first scaling ratio of the first region close to a first coordinate of the vanishing point in the driving image indicated by the vanishing line information is different from the second scaling ratio of the second region farther away from the first coordinate of the vanishing point, and the image processing method further comprises performing scaling nominalization in which a third scaling ratio of a third region close to a second coordinate of the vanishing point in the driving image indicated by the vanishing line information is different from a fourth scaling ratio of a fourth region farther away from the second coordinate of the vanishing point.
Sumitomo in a same or similar endeavor teaches performing scaling normalization on the image domain coordinates of the object in the driving image based on the vanishing line information in the driving image [see p. 10 ll. 6-17 and p. 12 ll. 23-33 describing calculating motion vectors based on vanishing points and see p. 19 ll. 37-38 and p. 15 ll. 5-9 and p. 18 ll. 33-36 describing performing normalization and scaling of the coordinates].
It would have been obvious to the person of ordinary skill in the art before the effective filing date to modify Chen to add the teachings of Sumitomo as above in order to provide a three-dimensional information calculation apparatus capable of calculating three-dimensional coordinates of a moving body corresponding image portion in a time series image with an arbitrary image as a reference [see Sumitomo para. 0001].
F-1 Race Game in a same or similar endeavor teaches wherein the scaling nominalization is performed in which the first scaling ratio of the first region close to a first coordinate of the vanishing point in the driving image indicated by the vanishing line information is different from the second scaling ratio of the second region farther away from the first coordinate of the vanishing point [see Examiner Figure 2 below, taken from frame 17:10/27:23 of the YouTube video, which shows a region labeled “1” that is close to a first coordinate of the vanishing point that has a different scaling ratio than the region labeled “2” which is farther away from the first coordinate of the vanishing point. The scaling ratios are different because the vehicles labeled “v1” and “v2” are shown at different sizes based on the distance to the vanishing point and the poles labeled “p1” and “p2” are also shown at different sizes based on the distance to the vanishing point.], and the image processing method further comprises performing scaling nominalization in which a third scaling ratio of a third region close to a second coordinate of the vanishing point in the driving image indicated by the vanishing line information is different from a fourth scaling ratio of a fourth region farther away from the second coordinate of the vanishing point [see Examiner Figure 3 below, taken from frame 17:10/27:23 of the YouTube video, which shows a region labeled “3” that is close to a second coordinate of the vanishing point that has a different scaling ratio than the region labeled “4” which is farther away from the second coordinate of the vanishing point. The scaling ratios are different because the vehicles labeled “v1” and “v2” are shown at different sizes based on the distance to the vanishing point and the poles labeled “p1” and “p2” are also shown at different sizes based on the distance to the vanishing point.]

Examiner Figure 2:

    PNG
    media_image2.png
    890
    1014
    media_image2.png
    Greyscale



Examiner Figure 3:

    PNG
    media_image3.png
    890
    1014
    media_image3.png
    Greyscale


It would have been obvious to the person of ordinary skill in the art before the effective filing date to modify Chen to add the teachings of F-1 Race Game as above in order to provide a sprite scaling technique, or allowing for objects to smoothly grow or shrink on the fly, for displaying 3D objects [see Examiner Figure 1].

Claims 10, 11, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Fritsch in view of Ma et al. (U.S. Pub. No. 2006/0233436 A1) (hereinafter “Ma”) in further view of Jjang Yoeun Min et al. (English Translation of KR101689252B2 as previously attached) (hereinafter “Jjang Yoeun Min”) in further view of Sumitomo

Regarding Claim 10, Fritsch discloses a training data generating method comprising: 
obtaining two dimensional (2D) image domain coordinates of dynamic objects by tracking the dynamic objects within in a driving image [see paras. 0024-28, 0048, 0065-0068 including storing the detected objects]
matching one of the peripheral objects with the first dynamic object by comparing the first world domain coordinates and the second world domain coordinates [see paras. 0027-0030, 0055, and 0081-94]; and 
generating training data including the 2D image domain coordinates of the first dynamic object and the second world domain coordinates of the matched one of the peripheral objects [see paras. 0027-0030, 0055, and 0081-94].
Fritsch does not explicitly disclose converting 2D image domain coordinates of a first dynamic object among the dynamic objects into first world domain coordinates of the first dynamic object wherein the first dynamic object is positioned within a predetermined matching distance from a vehicle; obtaining second world domain coordinates of peripheral objects by tracking the peripheral objects by using a distance sensor; and wherein the training data generating method further comprises performing scaling normalization on the 2D image domain coordinates of the dynamic objects in the driving image based on vanishing line information in the driving image.
Ma in a same or similar endeavor converting 2D image domain coordinates of a first dynamic object among the dynamic objects into first world domain coordinates of the first dynamic object [see para. 0010 describing 2D image data is converted into real world 3D coordinates];
obtaining second world domain coordinates of peripheral objects by tracking the peripheral objects by using a distance sensor [see para. 0011 describing the 2D image domain data inputted within the polygonal zone is transformed into a 3D dense range map which converts 2D image domain data (i.e. pixels) into a 3D look-up table so that each pixel within the image frame corresponds to real-world coordinates defined by the 3D coordinate system and the same procedure can be applied to another polygonal zone defined by the user, if desired; see para. 0032 describing a laser range finder or other suitable instrument can be utilized to measure the distances].
It would have been obvious to the person of ordinary skill in the art before the effective filing date to modify Fritsch to add the teachings of Ma as above in order to establishing 3D coordinates from 2D image domain data acquired from an image sensor [see Ma para. 0008].
Jjang Yoeun Min in a same or similar endeavor teaches wherein the first dynamic object is positioned within a predetermined matching distance from a vehicle [see paras. 1-5 on page 11/14 of attached translation describing measuring distances up to about 200 feet].
It would have been obvious to the person of ordinary skill in the art before the effective filing date to modify Fritsch to add the teachings of Jjang Yoeun Min as above in order for a 3D world coordinate point of a first vehicle measured using optical camera communication (OCC) to more accurately measure the first vehicle using a neural network [see Jjang Yoeun Min para. 0001].
Sumitomo in a same or similar endeavor teaches wherein the training data generating method further comprises performing scaling normalization on the 2D image domain coordinates of the dynamic objects in the driving image based on vanishing line information in the driving image [see p. 10 ll. 6-17 and p. 12 ll. 23-33 describing calculating motion vectors based on vanishing points and see p. 19 ll. 37-38 and p. 15 ll. 5-9 and p. 18 ll. 33-36 describing performing normalization and scaling of the coordinates].
It would have been obvious to the person of ordinary skill in the art before the effective filing date to modify Chen to add the teachings of Sumitomo as above in order to provide a three-dimensional information calculation apparatus capable of calculating three-dimensional coordinates of a moving body corresponding image portion in a time series image with an arbitrary image as a reference [see Sumitomo para. 0001].

Regarding Claim 11, the combination of Fritsch, Ma, Jjang Yoeun Min, and Sumitomo discloses all of the limitations of claim 10, and are analyzed as previously discussed with that claim.
Fritsch does not explicitly disclose wherein the converting of the 2D image domain coordinates comprises converting initial 2D image domain coordinates of the first dynamic object into the first world domain coordinates by a homography operation.
Jjang Yoeun Min in a same or similar endeavor teaches wherein the converting of the 2D image domain coordinates comprises converting initial 2D image domain coordinates of the first dynamic object into the first world domain coordinates by a homography operation [see pages 6/14 and 7/14 describing using a homography matrix H to obtain actual world coordinate points and corresponding calculated 3D world coordinate points].
See the motivation statement as written for the rejection of Claim 10 above.

Regarding Claim 13, the combination of Fritsch, Ma, Jjang Yoeun Min, and Sumitomo discloses all of the limitations of claim 10, and are analyzed as previously discussed with that claim.
Fritsch further discloses wherein the dynamic objects comprise at least one of peripheral vehicles, pedestrians, and animals [see para. 0007].

Regarding Claim 14, the combination of Fritsch, Ma, Jjang Yoeun Min, and Sumitomo discloses all of the limitations of claim 10, and are analyzed as previously discussed with that claim.
Fritsch further discloses further comprising: 
tracking the 2D image domain coordinates of the dynamic objects over lapse of time [see paras. 0081-82 and 0092-93]; and 
converting a type of the 2D image domain coordinates of the dynamic objects into a floating point by filtering the 2D tracked image domain coordinates of the dynamic objects [see paras. 0012 and 0019 using a Kalman filter for the coordinate information].

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Fritsch in view of Ma, Jjang Yoeun Min, and Sumitomo in further view of Ishigaki et al. (U.S. Pub. No. 2016/0019429 A1) (hereinafter “Ishigaki”).

Regarding Claim 12, the combination of Fritsch, Ma, Jjang Yoeun Min, and Sumitomo discloses all of the limitations of claim 10, and are analyzed as previously discussed with that claim.
Fritsch does not explicitly disclose further comprising: associating a first identifier (ID) with the first dynamic object; and associating second IDs with the peripheral objects, wherein the matching of one of the peripheral objects with the first dynamic object comprises matching a second ID among the second IDs associated with one of the peripheral objects with the first ID associated with the first dynamic object.
Ishigaki in a same or similar endeavor teaches further comprising: associating a first identifier (ID) with the first dynamic object [see para. 0118 describing detecting a solid object or vehicle]; and associating second IDs with the peripheral objects [see paras. 0119-20 describing detecting a peripheral object such as a pedestrian], wherein the matching of one of the peripheral objects with the first dynamic object comprises matching a second ID among the second IDs associated with one of the peripheral objects with the first ID associated with the first dynamic object [see paras. 0060-67, 0082-83, 0109, 0119-20 describing determining a peripheral object to be a guardrail or pedestrian].
It would have been obvious to the person of ordinary skill in the art before the effective filing date to modify Fritsch to add the teachings of Ishigaki as above in order for a 3D world coordinate point of a first vehicle measured using optical camera communication (OCC) to more accurately measure the first vehicle using a neural network [see Ishigaki para. 0001].

Claims 16, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Fritsch in view of Ma.

Regarding Claim 16, Fritsch discloses training data generating method comprising:
storing image domain coordinates of a still object by tracking the still object from a driving image including a plurality of image frames over lapse of time [see paras. 0024-28, 0048, 0065-0068 including storing the detected objects which are expressed in 3D coordinates]; 
matching one of the peripheral objects with the still object by comparing the first global world domain coordinates with the second global world domain coordinates [see paras. 0027-0030, 0055, 0081-94, and 0102-03]; and 
generating a plurality of training data, each training data of the plurality of training data includes one of the stored image domain coordinates and the second global world domain coordinates of the matched peripheral object [see paras. 0027-0030, 0055, 0081-94, and 0102-03].
Fritsch does not explicitly disclose converting image domain coordinates of a current image frame among the image domain coordinates into first global world domain coordinates based on global positioning system (GPS) information; and obtaining second global world domain coordinates of peripheral objects based on an output of a distance sensor and the GPS information.
Ma in a same or similar endeavor teaches converting image domain coordinates of a current image frame among the image domain coordinates into first global world domain coordinates based on global positioning system (GPS) information [see para. 0010 describing 2D image data is converted into real world 3D coordinates and see para. 0051 describing transforming 2D image domain data into a 3D look-up table where ROI parameters such as global location (e.g. GPS coordinates) may also be provided as parameters within the 3D look-up table 52].
obtaining second global world domain coordinates of peripheral objects based on an output of a distance sensor and the GPS information [see para. 0011 describing the 2D image domain data inputted within the polygonal zone is transformed into a 3D dense range map which converts 2D image domain data (i.e. pixels) into a 3D look-up table so that each pixel within the image frame corresponds to real-world coordinates defined by the 3D coordinate system and the same procedure can be applied to another polygonal zone defined by the user, if desired; see para. 0051 describing where ROI parameters such as global location (e.g. GPS coordinates) may also be provided as parameters within the 3D look-up table 52].
It would have been obvious to the person of ordinary skill in the art before the effective filing date to modify Fritsch to add the teachings of Ma as above in order to establishing 3D coordinates from 2D image domain data acquired from an image sensor [see Ma para. 0008].

Regarding Claim 18, the combination of Fritsch and Ma discloses all of the limitations of claim 16, and are analyzed as previously discussed with that claim.
Fritsch further discloses wherein the still object comprises at least one of buildings, signs, traffic lights, a crosswalk, a stop line, and a driving line included in the driving image [see para. 0007].

Regarding Claim 19, the combination of Fritsch and Ma discloses all of the limitations of claim 16, and are analyzed as previously discussed with that claim.
Fritsch further discloses further comprising: 
tracking the 2D image domain coordinates of the still object over lapse of time [see paras. 0081-82 and 0092-93]; and 
converting a type of the 2D image domain coordinates of the still object into a floating point by filtering the tracked 2D image domain coordinates of the still object [see paras. 0012 and 0019 using a Kalman filter for the coordinate information].

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Fritsch in view of Ma in further view of Ishigaki.

Regarding Claim 17, the combination of Fritsch and Ma discloses all of the limitations of claim 16, and are analyzed as previously discussed with that claim.
Fritsch does not explicitly disclose further comprising: associating a first ID with the still object [see para. 0118 describing detecting a solid object or vehicle]; and associating second IDs with the peripheral objects, wherein the matching one of the peripheral objects with the still object comprises matching a second ID among the second IDs associated with one of the peripheral objects with the first ID associated with the still object.
 Ishigaki in a same or similar endeavor teaches further comprising: associating a first ID with the still object; and associating second IDs with the peripheral objects [see paras. 0119-20 describing detecting a peripheral object such as a pedestrian], wherein the matching one of the peripheral objects with the still object comprises matching a second ID among the second IDs associated with one of the peripheral objects with the first ID associated with the still object [see paras. 0060-67, 0082-83, 0109, 0119-20 describing determining a peripheral object to be a guardrail or pedestrian].
It would have been obvious to the person of ordinary skill in the art before the effective filing date to modify Fritsch to add the teachings of Ishigaki as above in order for a 3D world coordinate point of a first vehicle measured using optical camera communication (OCC) to more accurately measure the first vehicle using a neural network [see Ishigaki para. 0001].

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Fritsch in view of Ma in further view of Chen, Gurvich, and F-1 Race Game.

Regarding Claim 20, the combination of Fritsch and Ma discloses all of the limitations of claim 16, and are analyzed as previously discussed with that claim.
Fritsch does not explicitly disclose further comprising performing scaling normalization on the 2D image domain coordinates of the still object in the driving image in which a first scaling ratio of a first region close to a vanishing point in the driving image indicated by vanishing line information is different from a second scaling ratio of a second region further away from the vanishing point.
Chen in a same or similar endeavor teaches vanishing line information in the driving image [see paras. 0039-43 describing finding a vanishing point and defining the vanishing direction].
It would have been obvious to the person of ordinary skill in the art before the effective filing date to modify Fritsch to add the teachings of Chen as above in order to determine geographic position information from a single image [see Chen para. 0001].
Gurvich in a same or similar endeavor teaches further comprising performing scaling normalization on the image domain coordinates of the still object in the driving image [see paras. 0047 and 0107 teaching setting a scaling normalization and where Chen describes using the vanishing line information as described above].
It would have been obvious to the person of ordinary skill in the art before the effective filing date to modify Fritsch to add the teachings of Gurvich as above in order to facilitate the use of neural networks for use in location recognition systems [see Gurvich para. 0001].
F-1 Race Game in a same or similar endeavor teaches in which a first scaling ratio of a first region close to a vanishing point in the driving image indicated by vanishing line information is different from a second scaling ratio of a second region further away from the vanishing point [see Examiner Figure 1 below, taken from frame 17:10/27:23 of the YouTube video, which shows a region labeled “1” that is close to the vanishing point that has a different scaling ratio than the region labeled “2” which is farther away from the vanishing point. The scaling ratios are different because the vehicles labeled “v1” and “v2” are shown at different sizes based on the distance to the vanishing point and the poles labeled “p1” and “p2” are also shown at different sizes based on the distance to the vanishing point.]

Examiner Figure 1:

    PNG
    media_image1.png
    890
    1014
    media_image1.png
    Greyscale


It would have been obvious to the person of ordinary skill in the art before the effective filing date to modify Chen to add the teachings of F-1 Race Game as above in order to provide a sprite scaling technique, or allowing for objects to smoothly grow or shrink on the fly, for displaying 3D objects [see Examiner Figure 1].

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Fritsch in view of Ma, Jjang Yoeun Min, Sumitomo in further view of Gurvich and F-1 Race Game.

Regarding Claim 34, the combination of Fritsch and Ma discloses all of the limitations of claim 10, and are analyzed as previously discussed with that claim.
Fritsch does not explicitly disclose wherein the scaling nominalization is performed in which the first scaling ratio of the first region close to a first coordinate of the vanishing point in the driving image indicated by the vanishing line information is different from the second scaling ratio of the second region farther away from the first coordinate of the vanishing point, and the training data generating method further comprises performing scaling nominalization on the 2D image domain coordinates of the dynamic objects in the driving image in which a third scaling ratio of a third region close to a second coordinate of the vanishing point in the driving image indicated by the vanishing line information is different from a fourth scaling ratio of a fourth region farther away from the second coordinate of the vanishing point.
Gurvich in a same or similar endeavor teaches further comprising performing scaling normalization on the image domain coordinates of the still object in the driving image [see paras. 0047 and 0107 teaching setting a scaling normalization and where Chen describes using the vanishing line information as described above].
It would have been obvious to the person of ordinary skill in the art before the effective filing date to modify Fritsch to add the teachings of Gurvich as above in order to facilitate the use of neural networks for use in location recognition systems [see Gurvich para. 0001].
F-1 Race Game in a same or similar endeavor teaches wherein the scaling nominalization is performed in which the first scaling ratio of the first region close to a first coordinate of the vanishing point in the driving image indicated by the vanishing line information is different from the second scaling ratio of the second region farther away from the first coordinate of the vanishing point [see Examiner Figure 2 below, taken from frame 17:10/27:23 of the YouTube video, which shows a region labeled “1” that is close to a first coordinate of the vanishing point that has a different scaling ratio than the region labeled “2” which is farther away from the first coordinate of the vanishing point. The scaling ratios are different because the vehicles labeled “v1” and “v2” are shown at different sizes based on the distance to the vanishing point and the poles labeled “p1” and “p2” are also shown at different sizes based on the distance to the vanishing point.], and the training data generating method further comprises performing scaling nominalization on the 2D image domain coordinates of the dynamic objects in the driving image in which a third scaling ratio of a third region close to a second coordinate of the vanishing point in the driving image indicated by the vanishing line information is different from a fourth scaling ratio of a fourth region farther away from the second coordinate of the vanishing point [see Examiner Figure 3 below, taken from frame 17:10/27:23 of the YouTube video, which shows a region labeled “3” that is close to a second coordinate of the vanishing point that has a different scaling ratio than the region labeled “4” which is farther away from the second coordinate of the vanishing point. The scaling ratios are different because the vehicles labeled “v1” and “v2” are shown at different sizes based on the distance to the vanishing point and the poles labeled “p1” and “p2” are also shown at different sizes based on the distance to the vanishing point.]

Examiner Figure 2:

    PNG
    media_image2.png
    890
    1014
    media_image2.png
    Greyscale



Examiner Figure 3:

    PNG
    media_image3.png
    890
    1014
    media_image3.png
    Greyscale


It would have been obvious to the person of ordinary skill in the art before the effective filing date to modify Chen to add the teachings of F-1 Race Game as above in order to provide a sprite scaling technique, or allowing for objects to smoothly grow or shrink on the fly, for displaying 3D objects [see Examiner Figure 1].

Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Fritsch in view of Ma in further view of Chen, Gurvich, and F-1 Race Game.

Regarding Claim 35, the combination of Fritsch and Ma discloses all of the limitations of claim 20, and are analyzed as previously discussed with that claim.
Fritsch does not explicitly disclose wherein the scaling nominalization is performed in which the first scaling ratio of the first region close to a first coordinate of the vanishing point in the driving image indicated by the vanishing line information is different from the second scaling ratio of the second region farther away from the first coordinate of the vanishing point, and the training data generating method further comprises performing scaling nominalization on the 2D image domain coordinates of the still object in the driving image in which a third scaling ratio of a third region close to a second coordinate of the vanishing point in the driving image indicated by the vanishing line information is different from a fourth scaling ratio of a fourth region farther away from the second coordinate of the vanishing point.
Gurvich in a same or similar endeavor teaches further comprising performing scaling normalization on the image domain coordinates of the still object in the driving image [see paras. 0047 and 0107 teaching setting a scaling normalization and where Chen describes using the vanishing line information as described above].
It would have been obvious to the person of ordinary skill in the art before the effective filing date to modify Fritsch to add the teachings of Gurvich as above in order to facilitate the use of neural networks for use in location recognition systems [see Gurvich para. 0001].
F-1 Race Game in a same or similar endeavor teaches wherein the scaling nominalization is performed in which the first scaling ratio of the first region close to a first coordinate of the vanishing point in the driving image indicated by the vanishing line information is different from the second scaling ratio of the second region farther away from the first coordinate of the vanishing point [see Examiner Figure 2 below, taken from frame 17:10/27:23 of the YouTube video, which shows a region labeled “1” that is close to a first coordinate of the vanishing point that has a different scaling ratio than the region labeled “2” which is farther away from the first coordinate of the vanishing point. The scaling ratios are different because the vehicles labeled “v1” and “v2” are shown at different sizes based on the distance to the vanishing point and the poles labeled “p1” and “p2” are also shown at different sizes based on the distance to the vanishing point.], and the training data generating method further comprises performing scaling nominalization on the 2D image domain coordinates of the still object in the driving image in which a third scaling ratio of a third region close to a second coordinate of the vanishing point in the driving image indicated by the vanishing line information is different from a fourth scaling ratio of a fourth region farther away from the second coordinate of the vanishing point [see Examiner Figure 3 below, taken from frame 17:10/27:23 of the YouTube video, which shows a region labeled “3” that is close to a second coordinate of the vanishing point that has a different scaling ratio than the region labeled “4” which is farther away from the second coordinate of the vanishing point. The scaling ratios are different because the vehicles labeled “v1” and “v2” are shown at different sizes based on the distance to the vanishing point and the poles labeled “p1” and “p2” are also shown at different sizes based on the distance to the vanishing point.]

Examiner Figure 2:

    PNG
    media_image2.png
    890
    1014
    media_image2.png
    Greyscale



Examiner Figure 3:

    PNG
    media_image3.png
    890
    1014
    media_image3.png
    Greyscale


It would have been obvious to the person of ordinary skill in the art before the effective filing date to modify Chen to add the teachings of F-1 Race Game as above in order to provide a sprite scaling technique, or allowing for objects to smoothly grow or shrink on the fly, for displaying 3D objects [see Examiner Figure 1].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Takahashi et al. (US 20160014406 A1) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JILL D SECHSER whose telephone number is (571)272-0766. The examiner can normally be reached Monday-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH USTARIS can be reached on 571-272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH G USTARIS/Supervisory Patent Examiner, Art Unit 2483                                                                                                                                                                                                        



/JILL D SECHSER/Examiner, Art Unit 2483